Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 1 of 9




                    EXHIBIT 1
            Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 2 of 9
                                                                                         FILED: 4/29/2020 2:40 PM
                                                                                          Vermont Superior Court
                                                                                                  Windham Unit
                                                                                                    20-CV-00171


                                   STATE OF VERMONT


SUPERIOR COURT                                                    CNIL DNISION
WINDHAM UNIT                                                      Docket No.


ELISABETH DIGNITTI                             )
          Plaintiff,                           )
                                               )
       V.                                      )
                                               )
THE BRATTLEBORO RETREAT                        )
          Defendant.                           )


                                        COMPLAINT

      NOW COMES the Plaintiff, Elisabeth Dignitti, by and through her attorneys, Windham

Law, PLC, and complains and alleges against Defendant as follows:

                                         The Parties

   1. The Plaintiff, Elisabeth Dignitti ("Ms. Dignitti") is a natural person with a residence in
      Keene, New Hampshire.

   2. The Defendant, The Brattleboro Retreat (the "Retreat"), is a Domestic Non-profit
      Corporation with its principal place of business at Anna Marsh Lane, Brattleboro,
      Vermont.

                                     Jurisdiction and Venue

   3. Jurisdiction is proper pursuant to 21 V.S.A. § 495.

   4. Venue is proper in Windham County as the Defendant maintains a place of business in
      Windham County and all of the events underlying the Complaint took place in Windham
      County.

                                              Facts

   5. Ms. Dignitti began her employment with the Retreat in 2009 as a mental health worker
      providing direct care mental health services to inpatient clients.


                                                                                      Page 1 of6
                                     WINDHAM LAW, PLC
                                        45 Linden Street
                                     Brattleboro, VT 05301
       Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 3 of 9




6. Ms. Dignitti quickly distinguished herself as a skilled and dedicated staff member who
   genuinely believed in the value of the Retreat's mission and service to the community.

7. In 2013, Ms. Dignitti's commitment to patient care lead her to obtain an associate's degree
   in nursing with the expressed puipose of :furthering her career with the Brattleboro Retreat.

8. Upon obtaining her licensure as a Registered Nurse, Ms. Dignitti was immediately
   promoted to the position of Charge Nurse for the Osgood 3 Unit.

9. Again, in her position as a Charge Nurse, Ms. Dignitti received excellent performance
   reviews.

10. In 2018, Ms. Dignitti' s performance review was replete with glowing comments including
    but not limited to: "Els was part of the opening of this unit and crucial to carrying out the
    vision;" "Remains respectful-professional in all situations;" and "Firmly redirects gossip
    consistent}y."

11. Following this excellent performance review, Ms. Dignitti was again promoted, this time
    to the position of Clinical Nurse Manager.

12. When Ms. Dignitti accepted the position of Clinical Nurse Manager her designation came
    with an increase in pay and a new supervisor-Megan Baston ("Ms. Baston").

13. Initially, upon working with Ms. Baston, Ms. Dignitti felt that Ms. Baston did not like Ms.
   Dignitti's style of direct communication.

14. Ms. Dignitti is from the Netherlands and her direct communication style is an immutable
    cultural characteristic.

15. Although previous supervisors had worked with Ms. Dignitti to be conscious as to how she
   was being received by others, Ms. Dignitti's direct communication was also viewed as an
   asset as well as a valuable addition to the diversity of the organization.

16. Ms. Baston, however, did not share this view and was constantly curt, dismissive, and cold
    to Ms. Dignitti, seemingly due to the cultural differences inherent to Ms. Dignitti' s national
    ongm.

17. Despite Ms. Baston' s hostile and unlawful treatment of Ms. Dignitti due to her national
    origin, Ms. Dignitti continued to perform her duties in a professional and compassionate
    manner.


                                                                                        Page 2 of6
                                    WINDHAM LAW, PLC
                                      45 Linden Street
                                    Brattleboro, VT 05301
       Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 4 of 9




18. On August 27, 2019, however, Ms. Baston's unprofessional behavior crossed a line that
    Ms. Dignitti could not, in good conscience, ignore.

19. The incident in question occurred while Ms. Dignitti attended a meeting among herself,
    Ms. Baston, and a number of other managers and directors.

20. During the meeting, Ms. Baston and several other managers and directors began to make
    jokes of a sexual nature about a male nurse, Edward Dowd ("Mr. Dowd"), who was not
    present.

21. Ms. Dignitti was appalled by the sexual jokes and she was equally concerned about the
    target of the harassment.

22. Ms. Dignitti was aware that Mr. Dowd was a central and vocal member of the employees'
    Union and she was particularly concerned that this sexually aggressive conversation was
    being directed at Mr. Dowd, by members of management at a time when the Retreat was
    engaged in a contentious contract negotiation with the employees' Union.

23. Ms. Dignitti sat in stunned silence as Ms. Baston and her fellow managers laughed and
    disparaged Mr. Dowd.

24. The following day Ms. Dignitti, still sickened by what she witnessed, requested a meeting
    with the members of management and administration who had engaged in the sexually
    harassing conversation.

25. Although Ms. Baston could not be present, Ms. Dignitti addressed the various coworkers
    and supervisors regarding the previous day's harassing conversation.

26. Ms. Dignitti was clear that conversation of a sexual nature, pointed at a colleague with the
    intention of demeaning that colleague, was unacceptable.

27. Although a few members of management agreed, Ms. Dignitti was primarily met with
    annoyance, with one manager telling her that meetings with members of management
    should be a "safe-space" for such joking and one director telling her "you should have said
    something yesterday."

28. While processing her coworkers' and directors' responses, Ms. Baston sought out Ms.
    Dignitti via text message.




                                                                                      Page 3 of6
                                   WINDHAM LAW, PLC
                                      45 Linden Street
                                   Brattleboro, VT 05301
        Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 5 of 9




29. Ms. Baston, however, was not upset that high-ranking managers and directors had been
    making sexually harassing jokes about a nurse. Rather, Ms. Baston was upset that Ms.
    Dignitti had addressed the issue at all and that she had done so in a meeting without Ms.
    Baston present.

30. Via text message, Ms. Baston initially requested an individual meeting with Ms. Dignitti,
    then changed her mind and instead called a group meeting.

31. At the group meeting Ms. Baston initially begrudgingly affirmed the validity of Ms.
    Dignitti's complaint. She did so, however, in a manner that clearly communicated her
    displeasure with Ms. Dignitti's complaint and minimized the harmful nature of sexual
    harassment.

32. After Ms. Dignitti 's complaint, Ms. Baston became increasingly cold and hostile to Ms.
    Dignitti. Ultimately, on November 11, 2019, Ms. Dignitti received a Termination
    Memorandum, terminating her employment with the Brattleboro Retreat.

33. The Termination Memorandum indicated that Ms. Dignitti had made a number of vaguely
    identified "code of conduct violations," clearly pretextual reasons for Ms. Dignitti's
    termination.

                               Count I: Sexual Harassment
                             In Violation of 21 V.S.A. § 495h

34. Ms. Dignitti aileges as though specifically set forth the allegations of paragraphs 1 through
    33.

35. The Defendant subjected Ms. Dignitti to unlawful sexual harassment by failing to keep her
    workplace free from sexual harassment.

36. As a result of Defendant's conduct, Ms. Dignitti suffered damages including but not limited
    to lost wages and emotional distress.

                          Count II: Discrimination Based On Sex
                             In Violation of21 V.S.A. § 495

37. Ms. Dignitti alleges as though specifically set forth the allegations of paragraphs 1 through
    36.

38. The Defendant subjected Ms. Dignitti to unlawful discrimination based upon her sex in the
    tenns and conditions of her employment.


                                                                                       Page4 of6
                                   WINDHAM LAW, PLC
                                      45 Linden Street
                                   Brattleboro, VT 05301
           Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 6 of 9




    39. As a result of Defendant's conduct, Ms. Dignitti suffered damages including but not limited
        to lost wages and emotional distress.

                       Count III: Discrimination on the Basis of National Origin
                                    In Violation of 21 V.S.A. § 49S

    40. Ms. Dignitti alleges as though specifically set forth the allegations of paragraphs 1 through
        39.

    41. The Defendant subjected Ms. Dignitti to unlawful discrimination based upon her national
        origin in the terms and conditions of her employment.

    42. As a result of Defendant's conduct, Ms. Dignitti suffered damages including but not limited
        to lost wages and emotional distress.

                                          Count IV: Retaliation
                                      In Violation of 21 V.S.A. § 495

    43. Ms. Dignitti alleges as though specifically set forth the allegations of paragraphs 1 through
        42.

    44. The Defendant subjected Ms. Dignitti to adverse employment actions in the terms and
        conditions of her employment in retaliation for reporting unlawful sexual harassment at the
        hands of her supervisor.

    45. As a result of Defendant's conduct, Ms. Dignitti suffered damages including but not limited
        to lost wages and emotional distress.

       WHEREFORE, the Plaintiff, Elisabeth Dignitti, requests judgment against the Defendant

for compensatory damages including but not limited to lost wages and benefits, emotional distress,

costs and attorneys' fees, punitive damages, and all other relief to which the Plaintiff is entitled.

                                           JURY TRIAL

       Plaintiff demands a trial by jury of all claims.




                                                                                            Page 5 of6
                                        WINDHAM LAW, PLC
                                           45 Linden Street
                                        Brattleboro, VT 05301
   Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 7 of 9




Dated at Brattleboro, Vermont, this   i.,q   day of April 2020.

                             ELISABETH DIGNITTI

                             WINDHAM LAW, PLC
                             Attorneys for Plaintiff

                      By:      ~~---~-
                             John C. Mabie, Esq.
                             45 Linden Street
                             Brattleboro, VT 05301
                             jmabie@windhamlawvt.com
                             802-257-5292 x2
                             ERN:4937




                                                                  Page 6 of6
                              WINDHAM LAW, PLC
                                 45 Linden Street
                              Brattleboro, VT 05301
           Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 8 of 9




                                      STATE OF VERMONT

SUPERIOR COURT                                                                   CIVIL DIVISION
WINDHAM UNIT                                                                Docket No. 20-cv-00171


ELISABETH DIGNITTI,

       Plaintiff

V.

THE BRATTLEBORO RETREAT,

       Defendant



       NOTICE OF FILING OF NOTICE OF REMOVAL TO SUPERIOR COURT

       PLEASE TAKE NOTICE that on the 7 date of May, 2020, pursuant to 28 U.S.C. §§

1441 and 1446, defendant The Brattleboro Retreat ("The Retreat") filed a Notice of Removal of

this action with the Clerk of the United States District Court for the District of Vermont, attached

hereto as Exhibit 1. By filing that Notice, The Retreat has effected the removal of this action to

the United States District Court for the District of Vermont.

       PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446(d), this Court

shall proceed no further unless and until this action is remanded.

       PLEASE TAKE FURTHER NOTICE that to preserve its rights and so as not to have a

default judgment entered against it, the Retreat hereby notifies this Court that it will not file a

responsive pleading to plaintiffs Complaint with this Court. The Retreat's responsive pleading

will be timely filed with the United States District Court.
             Case 2:20-cv-00072-cr Document 1-1 Filed 05/08/20 Page 9 of 9




Dated: May 7, 2020                                   Respectfully Submitted,
                                                     THE BRATTLEBORO RETREAT,
                                                     By its attorneys,
                                                     JAC,KSON LE":IS .c.
                                                           1 Ob\~
                                                     \Ykl~\Jv
                                                     Martha Van Oot, VT# 4117
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     E-mail: martha. vanoot@jacksonlewis.com
                                                     Telephone: 603.559.2735
                                                     Fax: 603.559.2701




                                       CERTIFICATION

        I certify that a copy of the within pleading was served this day on the counsel for the
Plaintiff, John C. Mabie, Esq., Windham Law, PLC, 45 Linden Street, Brattleboro, VT 05301
Gmabie@windhamlawvt.com) via the Court's electronic filing system and by e-mail.


Dated: May 7, 2020                                #<A \)CM 06V
                                                     Martha Van Oot, VT# 4117
4824-1073-0427,   V.   1




                                                 2
